DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/01/2021 and 10/08/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. U.S. Patent Application 2016/0352091 (hereinafter “Qi”), and further in view of Koizumi et al. U.S. Patent Application 2013/0278056 (hereinafter “Koizumi”) and Bang et al. U.S. Patent Application 2013/0021707 (hereinafter “Bang”).
Regarding claim 1, Qi teaches a DC power distribution system (i.e. DC power distribution system 100)(fig.1) comprising: a converter (i.e. AC/DC converter 107)(fig.1) for converting power from a power supply into DC power (implicit); a plurality of distribution lines (i.e. lines 123, 127, 133, 134)(fig.1) branched for supplying power from the converter (implicit) to a plurality of loads (i.e. loads 141-144 and 151-154)(fig.1); a first switch (i.e. local protective devices 131 and 132)(fig.1) connected between the converter and a branch of each of the distribution lines (implicit) to open/close an electric path (implicit)(refer to [0011]); a second switch (i.e. local protective devices 145-148 and 155-158)(fig.1) connected between the branch and the corresponding load (implicit) to open/close an electric path (implicit)(refer to [0011]); a first relay for opening the first switch (implicit)(refer to [0011]); and a second relay for opening the second switch (implicit)(refer to [0011]), wherein the converter limits a current passing through the distribution lines in a short-circuit state (refer to [0021]), however Qi does not teach wherein the converter has a constant power drooping characteristic of passing a current greater than or equal to a rated current through the distribution lines for a fixed time, and the first and second relays detect the current greater than or equal to the rated current, and have an operating characteristic of hierarchically opening the first and second switches within the fixed time. However, Koizumi teaches wherein the converter has a constant power drooping characteristic of passing a 
Regarding claim 2, Qi, Koizumi and Bang teach the DC power distribution system according to claim 1, wherein the fixed time is a period of 2 seconds or less during which the converter can maintain a function thereof for the current greater than or equal to the rated current, without failing (refer to Bang [0010]-[0012], [0053] and [0054]).
Regarding claim 4, Qi, Koizumi, and Bang teach the DC power distribution system according to claim 1, wherein an opening time is differentiated between the first and second switches according to the current value that is greater than or equal to the rated current (refer to Bang [0010]-[0012], [0053] and [0054]).
Regarding claim 5, Qi, Koizumi and Bang teach the DC power distribution system according to claim 4, wherein the higher the current value, the more advanced the opening time is (refer to Bang [0010]-[0012], [0053] and [0054]).
Regarding claim 6, Qi Koizumi and Bang teach the DC power distribution system according to claim 1, wherein the first relay is connected to the first switch (refer to Bang [0010]-[0012], [0053] and [0054] and fig.3)(refer to Qi [0011]), and the second relay is connected to the second switch (refer to Bang [0010]-[0012], [0053] and [0054] and fig.3)(refer to Qi [0011]).
Regarding claim 7, Qi, Koizumi, and Bang teach the DC power distribution system according to claim 1, wherein the first switch and the first relay are each formed by an MCCB or a fuse (refer to Qi [0011])(a molded case circuit breaker is a common type of circuit breaker and would fall under “other device that can open and close a circuit” as would a fuse).
Regarding claim 8, Qi, Koizumi, and Bang teach the DC power distribution system according to claim 1, wherein the second switch and the second relay are each formed by an MCCB or a fuse (refer to Qi [0011])(a molded case circuit breaker is a common type of circuit breaker and would fall under “other device that can open and close a circuit” as would a fuse).
Regarding claim 9, Qi, Koizumi, and Bang teach the DC power distribution system according to claim 1, wherein the power supply is a commercial power supply, a storage battery, or a power supply using renewable energy (refer to Qi [0010]).
Allowable Subject Matter
Claims 3 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ball et al. UK Patent Document GB 2269052 A (hereinafter “Ball”), Fukui et al. Japanese Patent Document JP 2013-081337 A (hereinafter “Fukui”), Zhou Chinese Patent Document CN 104281977 B (hereinafter “Zhou”), and Cai et al. Chinese Patent Document CN 107482634 A (hereinafter “Cai”). Ball, Fukui, Zhou, and Cai teach similar circuits (refer to Ball Abstract)(refer to Fukui figure 4)(refer to Zhou figure 1)(refer to Cai figure 1).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839